In The
                    Court of Appeals
      Sixth Appellate District of Texas at Texarkana


                         No. 06-15-00070-CV



            HERITAGE SNF D/B/A HERITAGE PLAZA
        NURSING AND REHABILITATION CENTER, Appellant

                                  V.

     GEORGE FISHER, INDIVIDUALLY AND AS INDEPENDENT
EXECUTOR OF THE ESTATE OF WILMER GIDDENS, DECEASED, Appellee



               On Appeal from the County Court at Law
                        Bowie County, Texas
                   Trial Court No. 06-C1701-CCL




             Before Morriss, C.J., Moseley and Burgess, JJ.
               Memorandum Opinion by Justice Burgess
                               MEMORANDUM OPINION
       Heritage SNF d/b/a Heritage Plaza Nursing and Rehabilitation Center has filed a motion

with this Court seeking to dismiss this appeal. Pursuant to Rule 42.1(a)(1) of the Texas Rules of

Appellate Procedure, the motion is granted. See TEX. R. APP. P. 42.1(a)(1).

       Accordingly, we dismiss this appeal.




                                                Ralph K. Burgess
                                                Justice

Date Submitted:       November 16, 2015
Date Decided:         November 17, 2015




                                               2